DETAILED OFFICE ACTION

In view of the appeal brief filed on 18 October 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646                                                                                                                                                                                            
Currently, claims 1, 6-10, 12 and 13 are pending, and claims 1, 7, 12 and 13 are under consideration. Claims 6 and 8-10 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
The prior art rejection of claims 1, 7, 12 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over N.W. Warne (Eur J Pharm Biopharm. 2011 Jun; 78(2):208-12), and Presta et al. (US 2010/0272731 A1, 10/28/2010) is withdrawn in view of new grounds of rejection, which are set forth below.

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 7, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over N.W. Warne (Eur J Pharm Biopharm. 2011 Jun; 78(2):208-12), and Presta et al. (US 2010/0272731 A1, 10/28/2010), and further in view of Banks et al. Banks et al. (J Pharm Sci. 2009 Dec; 98(12):4501-10), and as evidenced by Bishop et al. (US 2015/0071943, 3/12/2015; claiming priority to U.S. Provisional Applications 60/909,232 and 60/909,117 filed 03/30/2007).
The teachings of Warne and Presta were reviewed in the previous Office Action, and are paraphrased herein:
Warne discloses “platform formulations” for high concentration protein biopharmaceuticals, in which a suitable, high concentration, robust formulation, or dosage form is utilized broadly across a number of early stage biologics at a savings of time and effort, and this highly pragmatic approach increases the efficiency of developing early clinical candidates with fewer resources, while maintaining clinical flexibility (abstract, for example).  Additionally, Warne teaches that standardized approaches for development and manufacturing have been utilized for many centuries, and that firms and individuals strive to utilize existing, often proprietary approaches and experience and wish to avoid having to re-invent already existing technologies, and the biotechnology industry is no different; that with regard to formulation design, monoclonal antibodies, in contrast to cytokines and growth factors, appear to be a more homogenous set of proteins to formulate the majority of the time, and one may choose, therefore, to forgo the desire to optimize a formulation for a monoclonal antibody prior to phase 1 clinical nd column, 4th paragraph, lines 4-7); and provides detailed guidance of the platform approaches to dosage form and formulation development, including 1) pH; 2) antibody concentration (high); 3) buffer; and 4) stabilizing agents (such as surfactant and cryo-preservative), based on reviewing a number of known antibody formulations.  Warne summarizes some formulations for recently approved antibodies as shown in Table 1, which demonstrates a common theme in terms of pH as well as other excipients, often depending on antibody concentration: for example, when focusing on the higher concentration antibodies, the pH range narrows slightly to pH 6.0 ± 0.4 (n = 9); of the 13 antibodies formulated at >20 mg/mL, 7 utilize L-histidine as the buffer;  and the six most highly concentrated antibodies, from 90 to 150 mg/mL, utilize L-histidine as the buffer (page 209, 2nd column, 2nd paragraph).  Furthermore, Warne teaches that a typical preformulation screen, for example, may explore formulation characteristics such as pH (from 4.0 to 8.0), ionic strength using NaCl, cryo-preservatives such as sucrose and the need for surfactants (page 209, 2nd column, 2nd paragraph); that since the majority of the high concentration antibody formulations are formulated at pH 6.0 ± 0.4, one must ask whether there is value in examining formulations outside this range; and that given the limited number of choices for a suitable buffer in this range (succinic acid has a pKa of 5.6, L-histidine 6.0 and sodium phosphate 7.21 all at 20 oC), we must ask why we would consider a buffer other than L-histidine; and that the “simple formulation” approach may be broadly applicable across antibody products, and if, for example, 10-20 mM L-histidine, some level of polysorbate, and pH 6.0 works for several antibodies, it is a reasonable starting point to assume that it may apply broadly, thus, the formulation scientist may simply wish to verify that the selection of 10-20 mM L-histidine at pH 6.0 provides adequate stability for the early clinical dosage form  (page 209, 2nd column, last paragraph; and page 210, 1st column, last paragraph).  
Furthermore, Warne teaches that a typical preformulation screen, for example, may explore formulation characteristics such as pH (from 4.0 to 8.0), ionic strength using NaCl, cryo-preservatives such as sucrose and the need for surfactants; since 16 of the 21 examples presented in Table 1 contain either polysorbate-20 or polysorbate-80, and based on such commercial th paragraph, lines 4-15); and that a similar approach could be taken for identification of the level of polysorbate, for example, the products described in Table 1 encompass a range from 0.005% to 0.2% with either polysorbate-20 or polysorbate-80, and a simple titration of polysorbate within the formulation, when suitably stressed, should provide a rationale for selection of an appropriate concentration (page 210, 1st column, last sentence, and 2nd column, 1st sentence).  Furthermore, Warne teaches that the principles for stabilizer selection are similar to those of selecting a suitable buffer, pH, and surfactant: learn from experience and do not over-invest your time and effort for a phase 1 product unless the protein shows instability with commonly used excipients; that a cryo-preservative is often utilized to protect the protein of interest from the rigors of repeated freeze-thaw as well as freeze-drying, and the use of sucrose as a cryoprotectant is well documented as is its use as a stabilizer for lyophilized dosage forms; and that the use of sucrose, at neutral pH, provides the opportunity to either lyophilize the product or develop a liquid formulation that will be stable against freeze-thaw induced damage, however, when use of sucrose in liquid dosage forms where the pH is slightly acidic, hydrolysis may occur (page 210, 2nd column, 2nd paragraph, lines 5-9, 15-17, and last five lines).
Presta teaches a humanized anti-lL-23p19 antibody, hum13B8-b; wherein the amino acid sequences of H and L chains of SEQ ID NO:7 and 14 of the antibody (page 19, Example 8) are 100% identical to the present SEQ ID NO:1 and 2, respectively.  Additionally, Presta teaches that the anti-IL-23 antibodies can be used to treat inflammatory, autoimmune, and proliferative disorders (page 8, [0071]).
Banks teaches that a formulation of protein biologics, particularly monoclonal antibodies (mAbs), is expected to maintain the physical and chemical stability of the therapeutic protein during storage for a typical time of 2 years at 2-8 oC (page 4501, 2nd column); and while degradation of the formulation excipients or cosolutes may influence the rate or pathway through which the therapeutic protein degrades, and hydrolysis of the commonly used excipient sucrose at elevated temperatures can lead to protein glycation (preceding the increase in aggregation), when compared the rates of aggregation, or formation of high molecular weight (HMW) species, of an IgG1 monoclonal antibody (MAB001) (100 mg/ml, acidic) formulated with the excipients oC (page 4502, the paragraph bridging the two columns), which is demonstrated in Figure 2A (lower values in panel A), wherein formulations (acidic, pH 5.2) stored at 4oC showed little change in the percentages of high molecular weight species over the course of the 21-month experiment and samples formulated with either sugar showed slightly less high molecular weight species (approximately 0.1-0.3% less) than the control formulation without excipient (page 4505, 1st column, lines 15-25).  
Therefore, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to make a stable pharmaceutical formulation comprising a high concentration, 100 mg/ml, for example, of Presta’s anti-lL-23p19 antibody hum13B8-b in a buffer comprising L-histidine and L-histidine hydrochloride with a pH 6.0, and stabilizing agents such as sucrose, and a surfactant such as polysorbate 80 following the teachings of Warne, Presta, and Banks.  The person of ordinary skill in the art would have been motivated to do so because such would be a stable pharmaceutical formulation (indicated by Warne), and has therapeutic applications (indicated by Presta), and reasonably would have expected success because Warne teaches the “simple formulation” approach may be broadly applicable across antibody products based on the successes of formulations of several commercial antibodies (Table 1); and teaches that if, for example, 10-20 mM L-histidine, some level of polysorbate, and pH 6.0 works for several antibodies, it is a reasonable starting point to assume that it may apply broadly page 210, 1st column, last paragraph).  With respect to “0.05% (w/v) polysorbate 80” and “7% (w/v) sucrose” in claim 12, Warne teaches a range from 0.005% to 0.2% with either polysorbate-20 or polysorbate-80; and the liquid formulation of STELARA (ustekinumab) comprises 90 mg/ml antibody with 7.6% (76 mg/ml) sucrose (Table 1).  Mere optimization of the variables in a known formulation for a given antibody does not constitute a novel inventive concept.  With respect to the use of sucrose, given the claimed formulation, which is stable for at least 18 months at 5o ±3o C, sucrose would not be an issue in view of the teachings of Banks.  As further evidenced by Bishop, the reference teaches the stable aqueous formulations comprising high concentration antibody (100 mg/ml, 125 mg/ml, 150 mg/ml, for example), the anti-human interferon- antibody 13H5, wherein the base formulation contained 25 mM histidine-HCl (pH 6.0), 5% sucrose, and 0.02% Polysorbate 80; and that the aggregation properties of the ultra oC (page 77, [0762], page 78, [0764] and [0765]; and Fig. 16 and 18; and claims 108 and 109, for example).  Bishop’s base formulation comprises the identical ingredients and pH as that of the present claim 1, which high concentration antibody formulation was demonstrated to be stable when stored at 4 oC.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicants argument in the appeal brief filed on 18 October 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 8-11 of the appeal brief, the Appellant repeated previous argument based on declaration of Dr. Ramesh Kashi ("Kashi II") filed on 3/23/2019 (3/27/2019?) and the references of Wang (2006), Daugherty (2010); and Schermeyer (2017) cited: the Office Action has failed to establish prima facie obviousness of the claims based on Warne and Presta because the Office's rejection is predicated on impermissible hindsight and, one of ordinary skill in the art at the time the instant application was filed would not have had a reasonable expectation of success in arriving at the claimed invention based on the cited art, as the state of the art for the determination of stable solution formulations of antibodies was unpredictable (Kashi II), as Wang teaches that "it should be stressed that one formulation excipient stabilizing a specific antibody may not be suitable for another because of the differences in their sequence"; and "although antibodies share certain structural similarity, development of commercially viable antibody pharmaceuticals has not been straightforward because of their unique and somewhat unpredictable solution behavior”; Daugherty teaches that the interfacial surface of each antibody drug is unique and thus requires specific formulation components to provide maximal stability and retention of activity; and Schermeyer teaches that the complex interplay of the listed forces and their individual dependencies on varying solution conditions make it difficult to describe and predict longterm stability in the highly concentrated regime; and that every formulation must be stored at least 12-24 months to prove long-term stability of the target molecule.  The Appellant 
concentration (100 mg/ml) solution formulation of hum13B8-b would result in a stable solution 
formulation for at least 18 months at 5° +3° C, as recited in claim 1 of the instant application.
This argument is not persuasive for the reasons of record, in which declaration of Dr. Kashi and the cited references were discussed in detail.  In addition, according to applicants argument that none of the antibodies included in Table 1 of Ware is a hum13B8-b antibody as recited in the claims, the logic based on such would be that any or all formulations with a different antibody would be patentable, which is not the case.  While formulations may vary for different antibodies and/or concentrations, optimizing a formulation for a particular antibody based on what is known in the art is routine in the art, which is evidenced by hundreds of existing antibody formulations.  Further, applicant argues by pointing out all differences between the claimed formulation and the formulations in Table 1 of Warne, however, ignores other important teachings in Warne, i.e., the “platform formulations” (not each individual one in Table 1).  Table 1 merely exemplifies some recently FDA approved antibody formulations.  Clearly, many laboratories to develop so-called “platform formulations” in which a suitable, high concentration, robust formulation, or dosage form is utilized broadly across a number of early stage biologics at a savings of time and effort; the platform formulation with 10-20 mM L-histidine, some level of polysorbate, and pH 6.0 works for several antibodies, it is a reasonable starting point; and we must ask why we would consider a buffer other than L-histidine, strongly indicating that the histidine buffer is dominant for being used in high concentration antibody formulations.  Such is also evidenced by Goswami et al. (Antibodies, Aug. 2013, 2, 452-500) in a review article, which teaches that sodium phosphate and histidine are the most commonly-used buffer components in commercial formulations; and while sodium phosphate is more common for low concentration mAb formulations, histidine is the primary buffer of choice for higher mAb concentrations (page 460, lines 3-6).  Furthermore, Warne teaches six most highly concentrated antibodies (not 5), from 90 to 150 mg/mL, utilize L-histidine as the buffer, indicating the difference between 90 and 100 mg would not be significant.  In addition, SYNAGIS (palivizumab) is also supplied in liquid form in histidine buffer.  As evidenced in SYNAGIS FDA label (2004), and SYNAGIS FDA APPROVAL LETTER (2004), palivizumab is provided in 50 mg/ml and 100 mg/ml liquid formulations in single-dose vials with pH 6.0 (SYNAGIS FDA label, 1st page), and the dating period shall be 24 months from the date of manufacture when stored at 2-8 degrees C (FDA APPROVAL LETTER).  Thus, there are 3 of 6 high concentration antibody formulations in Warne’s Table 1 are liquid in histidine buffer. Furthermore, with respect to the use of sucrose, while Warne suggests not using sucrose in slightly acidic formulations, as discussed above, both Banks and Bishop demonstrate that when a formulation with sucrose and slightly acidic pH (including the claimed formulation) is stored at 4oC or 5oC, the formulation remains stable for an extended period of time.  For additional evidence, see, for example, Li et al. (US 7,951,368, 5/31/2011) teaches antibody formulations including the formulations comprising L-histidine, sucrose, and polysorbate 20, at pH 5.7 (column 38, Table 1, “H57Su-20”, and column 39, Table 2, “H57Su-20”).  Furthermore, the patent for SYNAGIS, US7,132,100 (11/7/2006), also teaches aqueous antibody formulation (SYNAGI) with histidine buffer and sucrose at a pH of 5.5-6.5 (claims 20, 26, 28 and 29, for 
At pages 11-12 of the appeal brief, the Appellant repeatedly argues that there are difficulties in extrapolating the teachings in the art for making a stable solution of one antibody to a different antibody having a different structure, and in view of the teachings of Warne, one of ordinary skill in the art would not have had a reasonable expectation of success in determining the specific components and conditions that would be required to stabilize a specific antibody in a solution formulation at a concentration of 100 mg/ml; and that given the disclosure in the prior art and the knowledge of those of ordinary skill in the art, a skilled artisan could not have reasonably concluded whether there would be success or failure using the claimed formulation to stabilize the particular antibody for at least 18 months at 5° +3° C, as recited in claim 1.  
This argument is not persuasive for the reasons of record and above.
At pages 12-17 of the appeal brief, the Appellant further argues that a reasonable expectation of success requires a motivation to do more than simply try all possible choices until success is achieved; that for an "obvious to try" rationale to be properly applied in an obviousness analysis, there must be a determination that there are a finite number of known choices in the prior art, and further, that there would have been a reasonable expectation of success when trying a specific choice, and the Office Action in this case has failed to demonstrate why a skilled artisan would have (a) selected the claimed components from a plethora of other ingredients disclosed in the prior art; (b) formulated the claimed components in the specific amounts recited in the claims; and (c) had a reasonable expectation that a formulation containing those specific components in those specific amounts would have been stable; that it is only with the knowledge and teachings in Applicant's disclosure that one of ordinary skill in the art would have been able to pick and choose features out of the cited references and piece them together to arrive at the stable solution formulation as claimed; that the present inventors performed a detailed and intensive research endeavor with no a priori expectations of which formulations would result in a stable solution formulation of hum13B8-b, based on this research endeavor, the inventors found that (i) histidine buffer provided better stability for ahum13B8-b formulation than citrate, acetate, phosphate, or Tris buffers; (ii) a pH value of 6.0 provided better stability than pH values outside this range; (iii) sucrose provided 
This argument is not persuasive for the reasons: first, with respect to the "obvious to try" rationale, the finite number of known choices in this case is 1, i.e., Warne’s platform formulation, with 10-20 mM L-histidine, some level of polysorbate, and pH 6.0, and sucrose; and some detailed optimizations of each ingredient as taught by Warnes, because histidine buffer based antibody formulations are mainly for high concentration antibody formulations, and is a reasonable starting point, according to Warne.  Additionally, as to choosing the Warne reference, it is because it is the closest art available, which teaches every ingredient recited except the antibody of the present claims.  Therefore, it is unclear as to why one of ordinary skill in the art would have to look at applicants disclosure to arrive to the claimed invention.  Further, as to the inventors research and findings, they represent routine experimentation in the art, as most cases listed by applicants went through such research (testing different buffer, pH, stabilizing agents, etc.).  Furthermore, more than a half of the patents and patent applications listed are not related to high concentration antibody formulation, and some others also include the histidine buffer as suitable buffer as well.  While buffers other than the histidine buffer can be suitable for high concentration antibody formulations, histidine buffer is dominant with this respect.
At pages 18-20 of the appeal brief, the Appellant repeatedly argues that absent knowledge of Applicant's disclosure, one of ordinary skill in the art would have had no reason to choose sucrose from among the numerous prior art options for stabilizing an antibody formulation; that the Office Action does not take into account the portion of Warne that teaches away from the claimed invention, and the skilled artisan, in view of Warne, would have reasonably understood that sucrose should not be used for slightly acidic formulations, such as in the claimed formulation; that in applying an obvious to try rationale, the Office has failed to demonstrate that there were a finite number of known choices in the prior art, and there would have been a reasonable expectation of success with respect to the selection and use of a specific 
This argument is not persuasive for the reasons of record and above.  Once again, the Appellant completely ignore Warne’s concept of the “platform formulation”, which, by its very definition, would have to be supported by a significant number of formulations; and Warne’s teachings that the “platform formulation” is for high concentration antibody formulations, whereas at lower concentrations, sodium phosphate appears to be utilized broadly as a buffer.  Therefore, whether there are many other buffers, pH values, and other excipients that are available to choose is not an issue here because Warne makes it clear that the “platform formulation” is a reasonable starting point for high concentration antibody formulations.  Further, the examples listed by Appellant above, i.e., Bevacizumab (#9), Rituximab (#17), 
At page 21 of the appeal brief, the Appellant repeated the previous argument that the industry praise and recognition of the commercial embodiment of the claimed invention (Ilumya (tildrakizumab-asmn)) is a strong indicator of nonobviousness, as Ilumya has been approved for use in treating psoriasis, and has been recognized as demonstrating superior efficacy when compared with other marketed treatments for psoriasis (Bangert & Kopp, Immunotherapy 10(13): 1105-12 (2018)); and that the industry praise is not just a cumulative or confirmatory part of the obviousness calculus, but constitutes independent evidence of non-obviousness and should be considered in the obviousness analysis.
This argument is not persuasive for the reasons of record.  Once again, it is unclear
why the industry praise/recognition is a strong indicator of nonobviousness, as such is not a factor of consideration in the determination of obviousness according to MPEP, thus, is not given substantial weight in the determination of obviousness.  Again, patentability does not reside on the industry praise/recognition.  In addition, even if such were given patentable weight, it would not be persuasive because 1) unlike applicants argument that Ilumya has been recognized as demonstrating superior efficacy when compared with other marketed treatments for psoriasis
the Bangert reference merely teaches that tildrakizumab showed demonstrating superior efficacy as compared with one agent, i.e., etanercept, in treating psoriasis; and 2) Bangert’s comparison is about comparing the therapeutic efficacy between two methods of treating psoriasis with two different antibodies, and it is not a comparison of the formulations, as efficacy is determined by the antibodies themselves.  Therefore, a nexus between the claimed invention and the proffered evidence was lacking because the evidence was not coextensive with the claims at issue.
At pages 22-24 of the appeal brief, the Appellant further argues that under the basic principle of kinetics, a higher concentration of a compound causes the compound to degrade faster, and in the antibody formulation art, a high antibody concentration leads to an increased tendency for aggregation (US2011/0226650), which increases further with time (US 2011/ 0226650), which facts form an additional factor that would have made failure more likely than 
This argument is not persuasive in view of the teachings of Warne.  Once again, the Appellant merely focuses on a few antibody formulations in Table 1 of Warne, and completely ignores the central concept of Warne’s teachings: the use of platform approaches in formulation development for the high concentration protein biopharmaceuticals, and the “platform formulations”, in which a suitable, high concentration, robust formulation, or dosage form is utilized broadly across a number of early stage biologics at a savings of time and effort.  Further, once again, Warne’s “platform formulations” comprise the same ingredients as that of the presently claimed formulation except the antibody itself; and so does STELARA (ustekinumab) (#6 in Table 1).  As strongly emphasized by Warne, “since the majority of the high concentration antibody formulations are formulated at pH 6.0 ± 0.4, one must ask whether oC), we must ask why we would consider a buffer other than L-histidine”.  Therefore, it is unclear what is so surprising and unexpected as the Appellant argued; and why the aqueous solution of hum13B8-b in citrate buffer at high concentration was unstable is surprising? 

Conclusion:
No claim is allowed.



Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
1/26/22


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646